


Exhibit 10.26

 

INVESTMENT TECHNOLOGY GROUP, INC.

PERFORMANCE STOCK UNIT GRANT AGREEMENT

FOR EMPLOYEES

 

THIS GRANT AGREEMENT, dated as of                             (the “Date of
Grant”), is entered into by and between Investment Technology Group, Inc. (the
“Company”), a Delaware corporation, and                         , an employee of
the Company (the “Employee”).

 

WHEREAS, the Employee has been awarded the following Grant under the Investment
Technology Group, Inc. 2007 Omnibus Equity Compensation Plan (the “Plan”). 
Capitalized terms used herein and not defined herein shall have the meanings set
forth in the Plan.  In the event of any conflict between this Grant Agreement
and the Plan, the Plan shall control.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows:

 

1.          Grant of Stock Units.  Subject to the terms and conditions set forth
in this Grant Agreement and the Plan, the Employee is hereby awarded           
Stock Units that represent hypothetical shares of Company Stock on a one-for-one
basis (the “Stock Unit Grant”).

 

2.          Grant Subject to Plan Provisions.  This Stock Unit Grant is granted
pursuant to the Plan, the terms of which are incorporated herein by reference,
and in all respects shall be interpreted in accordance with the Plan.  The Plan
and the Plan prospectus are available at
http://assetlib.itginc.com/stellent/groups/public/documents/itginc/047794.pdf
and
http://assetlib.itginc.com/stellent/groups/public/documents/itginc/047867.pdf,
respectively; provided that paper copies of the Plan and the Plan prospectus are
available upon request by contacting the Legal Department of the Company at
ITG_Legal or 212.444.6378.  This Stock Unit Grant is subject to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (a) the registration, qualification or
listing of the shares issued under the Plan, (b) changes in capitalization,
(c) requirements of applicable law and (d) all other Plan provisions.  The
Committee has the authority to interpret and construe this Grant Agreement
pursuant to the terms of the Plan, and its decisions are conclusive as to any
questions arising hereunder.

 

3.          Stock Unit Account.  The Company shall establish and maintain a
Stock Unit bookkeeping account (the “Account”) on its records for the Employee
and shall record in the Account the number of Stock Units awarded to the
Employee.  No shares of stock shall be issued to the Employee at the time the
Stock Unit Grant is made.

 

4.          Vesting of the Stock Unit Grant.

 

(a)        Except as otherwise provided herein, a percentage between 0% and 100%
of the Stock Units underlying this Stock Unit Grant shall vest on [insert third
anniversary of the Date of Grant], provided that the Employee has remained
continuously

 

1

--------------------------------------------------------------------------------


 

employed by the Employer from the Date of Grant through the vesting date, based
on the amount of the Employer’s “Cumulative Three Year Pre-Tax Operating Income”
(as defined below) determined in accordance with the following schedule:

 

Vesting Thresholds - Cumulative Three Year
Pre-Tax Operating Income

 

Percentage of Stock Unit
Grant that Vests

 

 

 

 

 

Less than $     million

 

0

%

$     million

 

25

%

$     million

 

50

%

$     million

 

75

%

$     million or more

 

100

%

 

In the event the amount of Cumulative Three Year Pre-Tax Operating Income is
between two of the thresholds set forth in the schedule above, the percentage of
the Stock Units underlying the Stock Unit Grant that shall vest shall be
determined by multiplying (A) 25% by (B) a fraction, the numerator of which is
the excess of the actual Cumulative Three Year Pre-Tax Operating Income over the
next lowest vesting threshold and the denominator of which is the excess of the
next higher vesting threshold over the next lower vesting threshold and adding
the product to the percentage corresponding to the next lowest vesting
threshold.

 

For example, if Cumulative Three Year Pre-Tax Operating Income is $    
 million, the vesting percentage would be 86.5% = [[(     -     )/(     -      
)] x 25%] + 75%.

 

For purposes hereof, (i) “Cumulative Three Year Pre-Tax Operating Income” shall
mean the Employer’s “Pre-Tax Operating Income” for the period beginning
             through             , and (ii) “Pre-Tax Operating Income” means the
consolidated pre-tax income of the Employer, computed in accordance with
generally accepted accounting principles, (A) prior to reduction for income
taxes and (B) excluding one time gains, nonrecurring restructuring charges and
non-cash charges (including impairment of good will).  The determination of
“Cumulative Three Year Pre-Tax Operating Income” shall be made by the Committee
in good faith, which determination shall be binding on the Employee.

 

(b)        To the extent the Stock Unit Grant does not vest on           , the
Stock Unit Grant shall be forfeited.  In the event of the Employee’s Termination
of Service (as defined below) for any reason prior to           , all Stock
Units underlying the Stock Unit Grant that are not then vested shall be
forfeited.

 

(c)        Notwithstanding any other provision of this Grant Agreement to the
contrary, upon the occurrence of a Change in Control prior to             , 100%
of the Stock Unit Grant shall become vested as of the date of the Change in
Control, provided that the Employee has remained continuously employed by the
Employer from the Date of Grant through the date of such Change in Control.

 

(d)        Unless otherwise provided by the Committee, all amounts receivable in
connection with any adjustments to the Company Stock under Section 5(d) of the
Plan shall be subject to the vesting schedule in this Section 4.

 

2

--------------------------------------------------------------------------------


 

5.             Termination of Service; Forfeiture of Unvested Stock Unit Grant. 
In the event of the Employee’s Termination of Service prior to the date the
Stock Unit Grant otherwise becomes vested in accordance with the provisions of
Section 4 above, the Stock Unit Grant shall immediately be forfeited by the
Employee.

 

“Termination of Service” means the Employee ceases to be employed by the
Employer.  An Employee employed by a Subsidiary of the Company shall also be
deemed to incur a Termination of Service if such Subsidiary ceases to be a
Subsidiary of the Company and such Employee does not immediately thereafter
become employed by the Company or another Subsidiary of the Company.  Temporary
absences from employment because of illness, vacation or leave of absence and
transfers among Employers shall not be considered a Termination of Service.

 

6.             Distribution of Shares.  The Company shall distribute to the
Employee (or the Employee’s heirs in the event of the Employee’s death) at the
time of vesting of the Stock Unit Grant in accordance with Section 4 above (but
not later than March 15 of the calendar year following the calendar year in
which the Stock Units vest), a number of shares of Company Stock equal to the
number of Stock Units then held by the Employee that became vested at such time,
subject to reduction for withholding of shares pursuant to Section 9 below.

 

7.             Rights and Restrictions.  The Stock Unit Grant shall not be
transferable, other than by will or under the laws of descent and distribution
(or pursuant to a beneficiary designation authorized by the Committee).  Prior
to vesting of the Stock Unit Grant and delivery of the shares of Company Stock
to the Employee, the Employee shall not have any rights or privileges of a
stockholder as to the shares of Company Stock subject to the Stock Unit Grant. 
Specifically, the Employee shall not have the right to receive dividends or the
right to vote such shares of Company Stock, nor shall the Employee have the
right to sell, assign, pledge, hypothecate, encumber, transfer or otherwise
dispose of, in whole or in part, the Stock Unit Grant, prior to vesting of the
Stock Unit Grant and delivery of the shares of Company Stock.  The Employee
shall not have any interest in any fund or specific assets of the Employer by
reason of this Stock Unit Grant or the Account established for the Employee.

 

8.             Limitations.  Nothing herein shall limit the Company’s right to
issue Company Stock, Stock Units or other rights to purchase Company Stock
subject to vesting, expiration and other terms and conditions deemed appropriate
by the Company and its affiliates.  Nothing expressed or implied herein is
intended or shall be construed to confer upon or give to any Person, other than
the parties hereto, any right, remedy or claim under or by reason of this Grant
Agreement or of any term, covenant or condition hereof.

 

9.             Withholding.  The Employee shall pay to the Employer or make
arrangements satisfactory to the Committee regarding payment of any federal,
state or local taxes of any kind required by law to be withheld at any time with
respect to the Stock Unit Grant and the Employer shall, to the extent permitted
or required by law, have the right to deduct from any payment of any kind
otherwise due to the Employee, federal, state and local taxes of any kind
required by law to be withheld.  To the extent permitted by the Committee, the
Employee may elect to have the Employer withhold Company Stock to pay any
applicable withholding taxes

 

3

--------------------------------------------------------------------------------


 

resulting from the Stock Unit Grant, in accordance with any rules or regulations
of the Committee then in effect.

 

10.           Expenses of Issuance of Company Stock.  The issuance of stock
certificates hereunder shall be without charge to the Employee.  The Company
shall pay, and indemnify the Employee from and against any issuance, stamp or
documentary taxes (other than transfer taxes) or charges imposed by any
governmental body, agency or official (other than income taxes) by reason of the
issuance of Company Stock.

 

11.           Terms are Binding.  The terms of this Grant Agreement shall be
binding upon the executors, administrators, heirs, successors, transferees and
assignees of the Employee and the Company.

 

12.           Compliance with Law.  The transfer of Company Stock hereunder
shall be subject to the terms, conditions and restrictions as set forth in the
governing instruments of the Company, Company policies, applicable federal and
state securities laws or any other applicable laws or regulations, and approvals
by any governmental or regulatory agency as may be required.  By signing this
Grant Agreement, the Employee agrees not to sell any Company Stock at a time
when applicable laws or the Company policies prohibit a sale.

 

13.           References.  References herein to rights and obligations of the
Employee shall apply, where appropriate, to the Employee’s legal representative
or estate without regard to whether specific reference to such legal
representative or estate is contained in a particular provision of this Grant
Agreement.

 

14.           Notices.  Any notice required or permitted to be given under this
Grant Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently, by similar process, give notice of:

 

If to the Company:

 

Investment Technology Group, Inc.

380 Madison Avenue

New York, NY 10017

Attention: General Counsel

 

If to the Employee:

 

At the Employee’s most recent address shown on the Employer’s corporate records,
or at any other address at which the Employee may specify in a notice delivered
to the Company in the manner set forth herein.

 

15.           No Right to Continued Employment.  This Stock Unit Grant shall not
confer upon the Employee any right to continue in the employ of the Employer nor
shall this Stock Unit Grant interfere with the right of the Employer to
terminate the Employee’s employment at any time.

 

4

--------------------------------------------------------------------------------


 

16.           Section 409A.  It is intended that the Stock Unit Grant issued
hereunder shall comply with Section 409A of the Code (and any regulations and
guidelines issued thereunder) to the extent the Stock Unit Grant is subject
thereto, and the Stock Unit Grant shall be interpreted on a basis consistent
with such intent.  In no event shall the Employee, directly or indirectly,
designate the calendar year in which the shares underlying the Stock Unit Grant
will be distributed.  This Grant Agreement may be amended without the consent of
the Employee in any respect deemed by the Committee to be necessary in order to
preserve compliance with Section 409A of the Code.

 

17.           Costs.  In any action at law or in equity to enforce any of the
provisions or rights under this Grant Agreement, including any arbitration
proceedings to enforce such provisions or rights, the unsuccessful party to such
litigation or arbitration, as determined by the court in a final judgment or
decree, or by the panel of arbitrators in its award, shall pay the successful
party or parties all costs, expenses and reasonable attorneys’ fees incurred by
the successful party or parties (including without limitation costs, expenses
and fees on any appeals), and if the successful party recovers judgment in any
such action or proceeding such costs, expenses and attorneys’ fees shall be
included as part of the judgment.

 

18.           Further Assurances.  The Employee agrees to perform all acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Grant Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities laws.

 

19.           Counterparts.  For convenience, this Grant Agreement may be
executed in any number of identical counterparts, each of which shall be deemed
a complete original in itself and may be introduced in evidence or used for any
other purposes without the production of any other counterparts.

 

20.           Governing Law.  This Grant Agreement shall be construed and
enforced in accordance with Section 19(h) of the Plan.

 

21.           Entire Agreement.  This Grant Agreement, together with the Plan,
sets forth the entire agreement between the parties with reference to the
subject matter hereof, and there are no agreements, understandings, warranties,
or representations, written, express, or implied, between them with respect to
the Stock Unit Grant other than as set forth herein or therein, all prior
agreements, promises, representations and understandings relative thereto being
herein merged.

 

22.           Amendment; Waiver.  This Grant Agreement may be amended, modified,
superseded, canceled, renewed or extended and the terms or covenants hereof may
be waived only by a written instrument executed by the parties hereto or, in the
case of a waiver, by the party waiving compliance.  Any such written instrument
must be approved by the Committee to be effective as against the Company.  The
failure of any party at any time or times to require performance of any
provision hereof shall in no manner affect the right at a later time to enforce
the same.  No waiver by any party of the breach of any term or provision
contained in this Grant Agreement, whether by conduct or otherwise, in any one
or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Grant Agreement.

 

5

--------------------------------------------------------------------------------


 

23.           Severability.  Any provision of this Grant Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant Agreement as of the
date first above written.

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

By:

 

 

Name: Robert C. Gasser

 

Title: CEO and President

 

 

I hereby accept the Stock Unit Grant described in this Grant Agreement, and I
agree to be bound by the terms of the Plan and this Grant Agreement.  I hereby
further agree that all the decisions and determinations of the Committee shall
be final and binding.

 

 

 

 

[Insert Name of the Employee]

 

--------------------------------------------------------------------------------
